By the Court, E. Darwin Smith, J.
The legislature, in an act entitled “ An act to punish and prevent fraud in the use of false stamps and labels,” passed May 14,1845, (Sess. Laws of 1845, ch. 279, p. 804,) has declared it a, misdemeanor either to “ counterfeit such stamps or labels with intent to defraud, or to vend goods &c. thus stamped, without disclosing the fact to the purchaser.” And this court protects the title of the author or inventor of any names, marks, letters or other symbols which any manufacturer, trader or other person has devised and appropriated or been accustomed to use in his trade or business, and restrains by injunction any unauthorized use thereof to his prejudice. (Taylor v. Carpenter, 11 Paige, 292. Coats v. Holbrook, 2 Sandf. Ch. Rep. 586. Partridge v. Menck, Id. 622. 2 Barb. Ch. Rep. 101. Bell v. Locke, 8 Paige, 75.)
If the legislature and the courts are thus sedulous to protect the rights of individuals in respect to their own inventions, labels and devices, it would seem to be implied that such individuals should not themselves attempt or allow any imposition upon the public by the false and fraudulent use of such labels, devices and names or inventions, for the sale of spurious or simulated articles. The fact that the defendant contracted to purchase, and the plaintiffs to sell, a large number of empty papers or bags for seeds, with the plaintiffs’ labels thereon, implies, as was doubtless the fact, that the plaintiffs had acquired a high credit with the public for the good qualities of their seeds, and that their labels upon bags or papers of seeds would secure for them a ready sale and at appreciating prices. Money received by the defendant on the sale of the seeds he was to put in these bags and papers sold to him by the plaintiffs, would *610be money obtained by deceit and fraud, if not by false pretenses. Perhaps the provision in the contract, that the defendant should fill the bags with seeds of a good quality, might save the parties from a conviction for a conspiracy to commit an act “ injurious to trade or commerce,” under subdivision 6 of section 8, chapter 1st of part 4th of the revised statutes. But if it be a crime to counterfeit labels, words or devices previously appropiated to distinguish property, or to vend goods thus stamped, without disclosing the fact to the purchaser, it is equally an offense against the spirit of the law, equally injurious to trade and commerce, and equally an imposition upon the public to palm off spurious goods under cover of genuine labels and devices. Contracts to do this are clearly against public policy, and should not be upheld and enforced by the courts. The demurrer in this case to the second cause of action—as the consideration is entire—is well taken, and the decision of the special term should be reversed.
[Monroe General Term,
March 2, 1867.
T. R. Strong, Welles and Smith, Justices.]